FILED

UNITED STATES DISTRICT COURT ]AN 3 \ ‘ZQ\\
FOR 'I`HE DISTRICT OF COLUMBIA . . n\quptcy
c\ar\i co\umn\a
t \’
I)avid P. chris¢ian, ) °°“"° °

)
Plaintiff, ' )
)

v. ) Civi1Action No.  6
)
Secretary of the Army et al., )
)
Defendants. )

MEMORANDUM OPINION AND ORDER

This matter is before the Court on its initial review of plaintiff s pro se Petition for a Writ
of Mandamus and application to proceed in forma pauperis. Plaintiff, a homeless individual in
Montrose, Colorado, seeks to correct his military records via a writ of mandamus or a declaratory
judgrnent. See Pet. at l. The Court may not entertain an action for those extraordinary remedies
if another adequate remedy is available. See, e.g., Mittleman v. United States Dep 't. of T reasu)y,
919 F. Supp. 461, 470 (D.D.C. l995), modified on other grounds, 104 F.3d 410 (D.C. Cir. 1997)
(in exercising its discretion under the Declaratory Judgment Act, the district court should
consider, inter alia, the availability of other remedies); Swan v. Clint0n, 100 F.3d 973, 977 n.l
(D.C. Cir. 1996) (mandamus relief is unavailable if, inter alia, another adequate remedy exists).
The Privacy Act, 5 U.S.C. § 552a, provides an adequate remedy for addressing plaintiffs claims.
Accordingly, it is thi  day of January 201 l,

ORDERED that the petition for a writ of mandamus is DENIED, and is hereafter
construed as a Civil Complaint; it is

FURTHER ORDERED that the Clerk shall file this action as brought under the Privacy

Act, 5 U.S.C. § 552a, and randomly assign it to a district judge; it is

 

\`»

FURTHER ORDERED that plaintiffs motion to use a P.O. Box address is

GRANTED; and it is

FURTHER ORDERED that plaintiffs motion for leave to

GRANTED.

in forma pauperis is

   

Uniied States District Judge